In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), dated April 27, 1993, as, upon reargument, adhered to its prior determination in an order dated February 8, 1993, granting the plaintiff wife’s application for pendente lite relief to the extent of awarding her $200 per week in temporary maintenance, and directing the husband to continue paying all carrying charges on the marital residence.
Ordered that the order is affirmed insofar as appealed from, with costs.
It is well settled that the proper remedy for any perceived inequities in a pendente lite award is a speedy trial, and that "modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances such as when a party is unable to meet his or her financial obligations or when justice otherwise requires it” (see, Gitter v Gitter, 208 AD2d 895; Bagner v Bagner, 207 AD2d 367; see also, Gianni v Gianni, 172 AD2d 487). Contrary to the husband’s contention, we find that the Supreme Court’s pendente lite award represents a reasonable accommodation between the wife’s needs and his financial ability to provide for those needs (see, Bernstein v Bernstein, 213 AD2d 508; Byer v *354Byer, 199 AD2d 298). Accordingly, we decline to disturb the award. Copertino, J. P., Santucci, Altman and Krausman, JJ., concur.